DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “the reflective compensatory HOE and the HOE are substantially formed into the same structure.” It is unclear how the reflective compensatory HOE and the HOE can be “formed into the same structure” when they are separate elements. 
Appropriate correction is required. For purposes of examination on the merits, the limitation “the reflective compensatory HOE and the HOE are substantially formed into the same structure” is interpreted to mean “the reflective compensatory HOE and the HOE are substantially formed into the same shape.”
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 & 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ide (US 2019/0094546 A1).
	Regarding claim 1, Ide discloses a holographic head-up display (HUD), comprising: a picture generation unit (PGU) including at least one laser light source to generate an optical image to be projected on a HUD (Fig. 2: 30 – image light projective device; para [0040]: may modulate laser light); a first mirror to reflect the optical image from the PGU (Fig. 2: 50 – first diffraction element); a second mirror to reflect the optical image reflected by the first mirror (Fig. 2: 40 – first reflection element); and a holographic optical element (HOE) to diffract the optical image reflected by the second mirror at a first diffraction angle to provide an output optical image in a target direction (Fig. 2: 70 – second diffraction element), wherein: the first mirror comprises a reflective compensatory HOE to diffract the optical image from the PGU at a second diffraction angle (Fig. 2: 55 – reflection-type VHOE); and in response to change of a wavelength of the optical image from the PGU, the reflective compensatory HOE is configured to diffract the optical image from the PGU at a third diffraction angle different from the second diffraction angle such that the HOE provides the output optical image in the target direction (paras [0057]-[0061]).
Regarding claim 2, Ide discloses the second mirror comprises any one or a combination of a free-form surface, an aspherical surface, a flat surface, and a concave surface (see Fig. 2: concave surface).  
Regarding claim 3, Ide discloses the optical image from the PGU is incident on the reflective compensatory HOE along a first optical image path and the optical image reflected by the second mirror is incident on the HOE along a second optical path (see Fig. 2), wherein the first optical image path and the second optical path are configured to have temperatures within a common temperature range (see Fig. 2: any temperature range of any size can be arbitrarily defined such that the temperatures are both within the range).  
Regarding claim 5 (as understood by the current claim language), Ide discloses the HOE is configured to be built into a color holographic HUD (para [0040]: color display); and the reflective compensatory HOE and the HOE are substantially formed into the same shape (see Fig. 2.  
Regarding claim 6, Ide discloses the HOE includes a first curved surface, and the reflective compensatory HOE includes a second curved surface (see Fig. 2) having a curvature determined based on an optical system structure of the holographic HUD (the curvature of reflection-type VHOE 55 can be seen to have its curvature determined as claimed; this limitation is not seen to require a particular structural feature of the claimed device).  
Regarding claim 7, Ide discloses in response to the change of the wavelength, the HOE is configured to diffract the optical image reflected by the second mirror at a fourth diffraction angle different from the first diffraction angle to provide the output optical image in the target direction (paras [0057]-[0061]).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ide.
Regarding claim 4, Ide neither teaches nor suggests the temperature range is equal to or less than 10 °C.  
However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Among the benefits of selecting a range equal to or less than 10 °C includes ensuring the compensatory HOE can accommodate any changes in temperature to provide an improved output image.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the HUD of Ide such that the temperature range is equal to or less than 10 °C, in order to ensure the compensatory HOE can accommodate any changes in temperature to provide an improved output image.
Claim(s) 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ide in view of Yanning et al. (US 2015/0219894 A1, from IDS).
Ide and Yanning disclose HUDs. Therefore, they are analogous art.
Regarding claim 8, Ide discloses a holographic head-up display (HUD), comprising: a picture generation unit (PGU) including at least one laser light source to generate an optical image to be projected on a HUD (Fig. 2: 30 – image light projective device; para [0040]: may modulate laser light); a first mirror to reflect the optical image from the PGU (Fig. 2: 50 – first diffraction element); a second mirror to reflect the optical image reflected by the first mirror (Fig. 2: 40 – first reflection element); and a holographic optical element (HOE) to diffract the optical image reflected by the second mirror at a first diffraction angle to provide an output optical image in a target direction (Fig. 2: 70 – second diffraction element), wherein: the first mirror comprises a reflective compensatory HOE to diffract the optical image from the PGU at a second diffraction angle (Fig. 2: 55 – reflection-type VHOE); and in response to change of a wavelength of the optical image from the PGU, the reflective compensatory HOE is configured to diffract the optical image from the PGU at a third diffraction angle different from the second diffraction angle such that the HOE provides the output optical image in the target direction (paras [0057]-[0061]).
Ide neither teaches nor suggests a transmissive compensatory HOE disposed between the PGU and the first mirror to diffract the optical image from the PGU.
However, Yanning discloses a holographic HUD comprising: a picture generation unit (PGU) (Fig. 3: 2.2 – microsystem) including at least one laser light source to generate an optical image to be projected on a HUD (Fig. 3: 2.1 – light source; para [0027]: laser); a first mirror to reflect the optical image from the PGU (Fig. 3: 4 – mirror); a second mirror to reflect the optical image reflected by the first mirror (Fig. 3: 5 – further mirror); a combiner to provide an output optical image in a target direction (Fig. 3: 6 – projection screen); and 9a transmissive HOE disposed between the PGU and the first mirror to 10diffract the optical image from the PGU at a second diffraction angle (Fig. 3: 7 – optical filter; para [0039]: holographic structure). Yanning discloses this as an alternative to a structure including a second mirror comprising a reflective HOE (see Fig. 2). The proposed modification would entail replacing Ide’s first diffraction element 50 with a mirror and transmissive HOE as illustrated in Yanning Fig. 3. 
Examiner further finds that the prior art contained a device (i.e., Ide’s HUD as set forth above which differed from the claimed device by the substitution of component(s) with other component(s) (i.e., while the claim requires a transmissive HOE disposed between the PGU and the first mirror, Ide teaches a first mirror comprising a reflective HOE), and the substituted components and their functions were known in the art as above set forth (compare Yanning Figs. 2 & 3).  An ordinarily skilled artisan at the time of invention could have substituted one known element for another (i.e., replaced Ide’s first diffraction element including the reflection-type HOE with a mirror and transmissive HOE as taught by Yanning), and the results of the substitution would have been predictable.
Therefore, pursuant to In re Fout, 213 USPQ 532 (CCPA 1982), and/or In re O'Farrell, 7 USPQ2d 1673 (Fed. Cir. 1988), Examiner concludes that it would have been obvious to an ordinarily skilled artisan at the time of invention to replace the first mirror comprising the reflection-type HOE of Ide with a first mirror and transmissive HOE as taught by Yanning, since the result would have been predictable.
Alternatively, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the HUD of Ide by replacing the first mirror comprising a reflection-type HOE with a first mirror and a transmission-type HOE, as taught by Yanning, for the purpose of achieving an HOE with decreased wavelength sensitivity to accommodate small temperature changes.
Regarding claim 9, Ide and Yanning disclose the second mirror comprises any one or a combination of a free-form surface, an aspherical surface, a flat surface, and a concave surface (see Ide Fig. 2: concave).  
Regarding claim 10, Ide and Yanning disclose the optical image from the PGU is incident on the transmissive compensatory HOE along a first optical image path and the optical image reflected by the second mirror is incident on the HOE along a second optical path (see Ide Fig. 2 in view of Yanning Fig. 3), wherein the first optical image path and the second optical path are configured to have temperatures within a common temperature range (see Fig. 2: any temperature range of any size can be arbitrarily defined such that the temperatures are both within the range).    
Regarding claim 11, Ide and Yanning neither teach nor suggest the temperature range is equal to or less than 10 °C.  
However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Among the benefits of selecting a range equal to or less than 10 °C includes ensuring the compensatory HOE can accommodate any changes in temperature to provide an improved output image.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the HUD of Ide and Yanning such that the temperature range is equal to or less than 10 °C, in order to ensure the compensatory HOE can accommodate any changes in temperature to provide an improved output image.
Regarding claim 12, Ide and Yanning disclose the HOE is configured to be built into a color holographic HUD (Ide para [0040]: color display); and the transmissive compensatory HOE is substantially equal in structure to the HOE (see Ide Fig. 2: reflection-type VHOE 55 has the same shape as reflection type VHOE 75, as modified in view of Yanning Fig. 3).  
Regarding claim 13, Ide and Yanning disclose the HOE includes a first curved surface (Ide Fig. 2), the first mirror includes a second curved surface (see Ide Fig. 2 as modified by Yanning) having a curvature determined based on an optical system structure of the holographic HUD (the curvature of Ide’s mirror as modified can be seen to have its curvature determined as claimed; this limitation is not seen to require a particular structural feature of the claimed device), and the transmissive compensatory HOE comprises an interference pattern (Ide Fig. 6 & para [0061] in view of Yanning para [0039]: a holographic structure is introduced) determined based on an optical system structure of the first mirror and the holographic HUD (the interference pattern can be seen to be determined as claimed; this limitation is not seen to require a particular structural feature of the claimed device).  
Regarding claim 14, Ide and Yanning disclose in response to the change of the wavelength, the HOE is configured to diffract the optical image reflected by the second mirror at a fourth diffraction angle different from the first diffraction angle to provide the output optical image in the target direction (Ide paras [0057]-[0061]).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kimberly N Kakalec whose telephone number is (571)270-5802. The examiner can normally be reached Monday - Thursday, 8:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kimberly N. Kakalec/Primary Examiner, Art Unit 2872